DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on May 16, 2019, has been received and entered.






Claim Disposition
3.	Claims 1-5 are pending and are under examination. 

Information Disclosure Statement

4.	The Information Disclosure Statement filed on May 16, 2019, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.




Specification
5.	The specification is objected to for the following informalities:
	The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See page 4, for example.  It is suggested that http:// is deleted.
Appropriate correction is required.



Claim Objection
6.	Claims 1-4 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to recite, “A microorganism obtained from Corynebacterium glutamicum that 
For clarity it is suggested that claims 2-3 are amended to recite “The microorganism of claim 1” in lieu of “according to claim 1”.
For clarity it is suggested that claim 4 is amended to recite “…culturing the microorganism of any of claims 1 to 3 in a medium.”
For clarity it is suggested that claim 5 are amended to recite, “The method for producing L-arginine of claim 4…”.
Appropriate correction is required.
	



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a microorganism of the genus Corynebacterium producing L-arginine, wherein a protein comprising an amino acid sequence of SEQ ID NO: 1 is inactivated”. The instant application claims are directed to a large genus of microorganisms that would have a deleted protein and there are no indicia that every species in the vast genus has said protein. In addition, there is no one to one correspondence between the inactivation of an unknown protein and the increased or enhanced production of L-arginine in the claims.
The claimed invention is overly broad and encompasses a large variable genus of organisms.  It is noted that claim 3 recites a specific organism, however, independent claim 1 needs to stand on its own and this claim does not provide all the missing information in claim 1. The claims are directed to a microorganism that produces L-arginine, however, the instant specification discloses that said microorganism as a result of inactivation of the recited protein produces L-arginine with higher yield and efficiency, however, the instant claims are not commensurate in scope with the disclosure. Therefore, the claimed invention lacks adequate written description.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




8.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Corynebacterium glutamicum, does not reasonably provide enablement for any or all species of Corynebacterium.  The specification does not enable any person skilled in the art to Corynebacterium, thus the invention in the disclosure is not commensurate in scope with these claims. The art recognizes more than 45 species of Corynebactrerium and no guidance is provided in the instant specification as to whether the protein that is inactivated is conservered across all species to be able to inactivate it and get the results of increased production of L-arginine. No one to one correspondence is made between inactivation of the unknown protein and high yield of L-arginine in every known species, thus the claimed invention is unpredictable and would require undue experimentation, to make an test the full gamete of the claimed embodiments encompassed.
The claimed invention is directed to a microorganism of the genus Corynebacterium producing L-arginine, wherein a protein comprising an amino acid sequence of SEQ ID NO: 1, is inactivated. The specification discloses using
 Corynebacterium glutamicum KCCM10741P (Korean Patent No. 0791659) as a parent strain, a plasmid obtained using the EZ-Tn5™ Tnp Transposome™ Kit (Epicentre) that was transformed into the parent strain by an electric pulse method (Appl. Microbiol. Biotechnol. (1999) 52:541-545). The instant specification also discloses that the KCCM10741P-RS1 strain was named “CA06-2830”, and was deposited to the Korean Culture Center of Microorganisms (KCCM), which is an international depositary authority under the Budapest Treaty, on December 15, 2017, and assigned Accession No. KCCM12187P. The specification does not contain all of the required information for a deposit. 

Applicant's deposit would satisfy the enablement requirements of 35 U.S.C. 112, provided that the following conditions are met. It is noted that the specification on pages 13 and 16 indicates that a deposit was made, provides the deposit date, depository name and address, the accession number for the deposit and indicates that the deposit was made under the Budapest Treaty, however, no information regarding public availability is provided. Thus, the invention is not adequately described and one skilled in the art would not have access to the necessary materials to be able to practice the claimed invention. Applicant makes reference to the deposit number, however, this is not sufficient to illustrate that the information is publicly available or give the assurance that all of the conditions of 37 CFR 1.801-1.809 have been met. If deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
(A) During the pendency of this application, access to the invention will be afforded tothe Commissioner upon request; 
 
(C) The deposits will be maintained in a public depository for a period of 30 years or 5years after the last request or for the effective life of the patent, whichever is longer;(D) The deposits were viable at the time of deposit; 
(E) The deposits will be replaced if they should ever become non-viable. 
This requirement is necessary when a deposit is made under the provisions of theBudapest Treaty as the Treaty leaves these specific matters to the discretion of each member State. Amendment of the specification to disclose the date of the deposit and the complete name and address of the depository is required. For further information concerning deposit practice, applicants attention is directed to In re Lundark 773 F 2d 1216 227 USPQ CCAFC and 37 CFR 1.801-1.809. 



Conclusion


8.	No claims are presently allowable.


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652